UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6146



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH DEMOND INGRAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-00-783; CA-03-2883)


Submitted:   July 29, 2005                 Decided:   August 19, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Demond Ingram, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Keith Demond Ingram seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).      An appeal may not be taken from the final order in a

proceeding under 28 U.S.C. § 2255 (2000) unless a circuit justice

or   judge     issues    a    certificate      of   appealability.          28   U.S.C.

§ 2253(c)(1)(B) (2000).           A certificate of appealability will not

issue    for    claims       addressed    by    a   district       court   absent    “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating      that       reasonable       jurists     would    find    that    his

constitutional      claims      are   debatable      and    that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Ingram has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         - 2 -